FILED
                            NOT FOR PUBLICATION                                FEB 18 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BARTOLO GIOVANNI VIVENZI-DE                      No. 09-70526
LA CRUZ, AKA Bartolo Giovanni
Vivenzi,                                         Agency No. A036-216-291

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2015
                            San Francisco California

Before: SCHROEDER and SILVERMAN, Circuit Judges, and HUCK, Senior
District Judge.**

       Bartolo Giovanni Vivenzi-De La Cruz, a native and citizen of Colombia,

petitions for review of a final order of removal. Even though our jurisdiction is


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Paul C. Huck, Senior District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
limited because petitioner is removable for having committed aggravated felonies

and controlled substance violations, we have jurisdiction to consider the questions

of law raised by petitioner. 8 U.S.C. § 1252(a)(2)(D); Prakash v. Holder, 579 F.3d

1033, 1035 (9th Cir. 2009). We deny the petition for review.

      We reject petitioner’s argument that the Board either failed to consider his

Convention Against Torture (“CAT”) deferral of removal claim or erred when it

held that petitioner had waived his claim in the first appeal. Because petitioner

filed appeal briefs with the Board, we look to the briefs, not the notices of appeal,

to determine whether petitioner exhausted his claims. Abebe v. Mukasey, 554 F.3d

1203, 1208 (9th Cir. 2009) (per curiam en banc). The first appeal brief merely

mentioned that petitioner had applied for CAT relief. The second appeal brief only

mentioned the reason for the asylum application in the context of a § 212(c) waiver

argument. It did not mention torture or CAT. Neither statement put the Board on

notice that petitioner was appealing the denial of CAT protection. See Zhang v.

Ashcroft, 388 F.3d 713, 721 (9th Cir. 2004) (per curiam) (holding that a CAT

claim was exhausted because the petitioner “explicitly mentioned in his brief to the

BIA that he was requesting reversal of the IJ's denial of relief under the

Convention Against Torture.”).

      PETITION FOR REVIEW DENIED.


                                          2